Citation Nr: 0103881	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
coronary artery disease, rated as 30 percent disabling prior 
to April 12, 1997.

2.  Entitlement to an effective date prior to April 12, 1997 
for a 100 percent disability evaluation for coronary artery 
disease with hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse.



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1967 and July 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1994 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased disability 
evaluation for the veteran's service connected coronary 
artery disease with hypertension was denied.  

During the pendency of this appeal, an April 1998 rating 
action established an increased disability rating of 100 
percent, effective April 12, 1997.  The veteran appeals the 
effective date of this assignment.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to April 12, 1997, the veteran's service connected 
coronary artery disease with hypertension was manifested by 
periodic complaints of chest pain and tightness and 
continuous use of medication.  Clinical evidence indicates 
that his chest was clear to auscultation and his heart had 
regular rate and rhythm.  

3.  Prior to April 12, 1997, the evidence does not show 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, or preclusion of more than 
sedentary employment.  The evidence prior to April 12, 1997 
also does not show a history of substantiated repeated 
anginal attacks, with more than light manual labor not 
feasible.

4.  Prior to April 12, 1997, the evidence does not show the 
veteran's diastolic pressure was predominantly 120 or more.

5.  A claim for an increased evaluation for the veteran's 
coronary artery disease with hypertension was received by VA 
no earlier than September 14, 1993.
 
6.   Satisfaction of diagnostic criteria for a 100 percent 
rating for coronary artery disease with hypertension prior to 
April 12, 1997, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
coronary artery disease with hypertension, rated as 30 
percent disabling prior to April 12, 1997, are not met.   
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.104, Diagnostic Codes 7105, 7101 
(1997).

2.  The criteria for assignment of an effective date prior to 
April 12, 1997, for the award of a 100 percent rating for 
coronary artery disease with hypertension are not met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  The evidence does not show 
that the veteran has identified the existence of any 
additional evidence that may be probative to the issue 
presented that has not already been associated with the 
claims folder.  Similarly, the evidence shows that the 
veteran was afforded VA examinations, prior to April 12, 
1997, to ascertain the severity of his service connected 
coronary artery disease with hypertension.  Accordingly, the 
Board finds that the duty to assist has been satisfied.  

The veteran established service connection for chronic 
obstructive coronary artery disease with hypertension by 
means of an April 1993 rating action which assigned a 30 
percent disability evaluation.  The veteran was notified of 
this decision in April 1993; however, the evidence does not 
show that he filed a notice of disagreement with this action 
within one year after notification of this decision; 
accordingly, the April 1993 rating action is final.  
38 C.F.R. § 20.302 (2000).  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, received by VA on September 14, 1993, in which he 
states, "[I] request my SC condition of hypertension be 
reevaluated based on a hospital stay at VAMC Augusta, GA from 
8-31-93 to 9-6-93."  However, this statement does not 
constitute a notice of disagreement with the April 1993 
rating action.  The regulations provide that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  While special 
wording is not required, the NOD must be in terms that can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2000).  The September 1993 communication does not 
indicate disagreement with the prior rating decision, rather 
this communication indicates the veteran's desire for 
reevaluation of his disability evaluation for his service 
connected hypertension.  Accordingly, the Board finds that 
the September 1993 communication is not a NOD to the April 
1993 rating action.  

While not a NOD, the Board will construe the September 1993 
communication as a claim for an increased rating for this 
disability.  As indicated previously, an increased disability 
evaluation was denied by means of a February 1994 rating 
decision.  In February 1994, the veteran submitted a 
statement that he wished "to be considered a 'notice of 
disagreement' with your [decision] dated February 25, 1994 
denying an increase on my [service connected] condition."  
He requested that a Statement of the Case be issued.  As this 
statement, clearly expresses disagreement with the prior 
adjudicative action and a desire for appellate review, the 
Board will construe it as a notice of disagreement with the 
February 1994 rating action.  

During the pendency of this appeal, an April 1998 rating 
decision awarded a 100 percent disability evaluation for the 
veteran's coronary artery disease with hypertension, 
effective April 12, 1997.  The veteran appeals the assignment 
of this effective date.

I.  Evidentiary Background

Private medical evidence indicates that the veteran was 
hospitalized in December 1991 with complaints of mid-sternal 
chest pain and mild chest discomfort.  While hospitalized, he 
underwent cardiac catheterization and was found to have a 90 
percent occluded anterior descending artery.  He underwent a 
successful angioplasty of the mid-left anterior descending 
lesion to approximately 30 percent.  Following continued 
complaints of chest pain and a return in his pre-angioplasty 
EKG pattern, he underwent another cardiac catherization which 
revealed a continued 30 percent lesion in the angioplasty 
site.  Emergency room records indicated a pre-hospitalization 
diagnosis of myocardial infarction; however, discharge 
diagnoses of arteriosclerotic cardiovascular disease and 
hypertension are indicated.  

A December 1992 private medical record from Dr. Paul E. 
Cundley, Jr. indicates that follow-up treatments were being 
given for the veteran's post-operative heart condition and 
that the veteran had "no limitation of activity at this 
point."  

A January 1993 VA examination report indicates that the 
veteran had a blood pressure of 158/90.  His heart displayed 
regular rate and rhythm with no murmurs, gallops, or rubs.  
His extremities revealed no edema and no cyanosis.  He was 
employed in the Army Reserves.  

A May 1993 VA outpatient treatment record indicates that the 
veteran reported a history of a myocardial infarction in 
December 1991 at which time an angioplasty was performed.  He 
indicated that he smoked a half pack of cigarettes daily with 
a previous 15 to 20 year history of smoking one and a half 
packs per day.  He reported a 20 year history of 
hypertension.  He also reported a history of high 
cholesterol.  He complained of continuous chest pain since 
1991; however, the pain was not as bad as it had been.  His 
chest was clear to auscultation and his heart had regular 
rate and rhythm.  His pulse was 50 with a blood pressure 
reading of 131/72.  

An August 1993 VA outpatient treatment record indicates that 
the veteran reported occasional chest pain approximately once 
or twice per week.  This pain was always relieved with 
nitroglycerin.  He was in no acute distress and his heart had 
regular rhythm and rate. The record indicates a blood 
pressure reading of 126/78 with a pulse of 55.  The examining 
physician indicated that the veteran's condition was stable 
and he was to return to the clinic in 6 months.

From August 31 1993, to September 6, 1993, the veteran was 
hospitalized at a VA Medical Center (VAMC).  He presented 
with complaints of epistaxis of one hour.  He stated that his 
nosebleeds had started spontaneously earlier in the day.  
Examination revealed a small excoriation on the left anterior 
septum with blood running down his throat.  After his 
bleeding was controlled he was admitted for observation.  He 
related a history that was significant for a myocardial 
infarction (MI) in December 1991, coronary artery disease, 
hypertension, and hypercholesterolemia.  The veteran reported 
that he worked for the Army Reserves and smoked half a pack 
of cigarettes daily.  Physical examination revealed that the 
veteran was well developed and well nourished.  He was 
anxious in no distress with stable vital signs.  His chest 
was clear to auscultation and his heart had a regular rate 
and rhythm.  His extremities showered peripheral pulses at 2+ 
with no cyanosis.  The veteran was noted to be on medication 
for hypertension and heart disease.  

A September 1993 VA medical certificate indicates that the 
veteran sought a refill on his prescriptions.  He was in no 
acute distress with a pulse of 66 and a blood pressure 
reading of 108/75.  Impression was coronary artery disease.  
A subsequent September 1993 VA medical certificate indicates 
that the veteran was treated for ear pain.  He had a pulse of 
76 with a blood pressure of 123/80.  A follow up VA medical 
certificate dated on October 7, 1993, indicates that the 
veteran had a pulse of 68 and a blood pressure reading of 
126/75.  Similarly, an October 11, 1993, VA medical 
certificate indicates that the veteran had a pulse of 75 with 
a blood pressure reading of 109/70.

A March 1994 VA Medical Certificate indicates that the 
veteran complained of epistaxis of approximately 30-60 
minutes duration.  His blood pressure was recorded at 157/104 
and 167/104.  He was subsequently admitted to the VAMC for a 
left anterior/posterior nasal packing.  The discharge summary 
indicates that the veteran's blood pressure was 110/80.  A 
history significant for myocardial infarction, coronary 
artery disease, hypertension, and hypercholesterolemia is 
noted.  The veteran also reported that he had an angioplasty 
in December 1991.  The veteran denied a history of recent 
chest pain, shortness of breath, hematuria, and melena.  He 
also denied a history of a bleeding disorder.  The veteran 
was described as healthy appearing with left-sided epistaxis.  
His chest was clear to auscultation and cardiovascular 
examination revealed regular rate and rhythm.  During the 
course of the hospitalization, the veteran's blood pressure 
remained stable with systolics in the 110-130 range and 
diastolics all less than 90.  He had no further episodes of 
bleeding while in the hospital.  

In November 1994, a hearing before a RO hearing officer was 
scheduled.  A VA Form 21-4138, Statement in Support of Claim, 
was received the day after the hearing wherein the veteran 
requested that his hearing be canceled and that a new hearing 
be scheduled after completion of a VA physical examination. 

A December 1994 VA Form 119, Report of Contact, indicates 
that the veteran stated that he showed up for his November 
1994 hearing an hour before it was scheduled.  However, he 
reported that RO personnel sent him to talk with DAV 
personnel.  He stated that he spent two hours with a DAV 
representative who told him that he did not have a case.  The 
veteran indicated that the DAV representative informed him 
that the hearing had been cancelled due to insufficient 
evidence to support his claim.  

In December 1994, the veteran was afforded a VA diseases of 
the heart examination.  The veteran reported that he recalled 
his blood pressure being 176/104.  He also reported a 
myocardial infarction in December 1991.  Following this 
diagnosis, he was placed on blood pressure medication.  He 
also reported a history of nosebleeds.  On examination, his 
blood pressure was 138/90 with a pulse of 80.  His lungs were 
clear to auscultation bilaterally.  His heart had regular 
rate and rhythm without murmurs, gallops, or rubs.  Point of 
maximal impulse (PMI) in the midclavicular line at the fifth 
intercostal space is noted with a normal S1 and S2, and no S3 
or S4.  Pertinent diagnoses include coronary artery disease 
and hypertension.

A RO hearing was scheduled for April 1995; however, an April 
1995 Report of Contact indicates that the veteran's Veteran's 
Benefit Counselor (VBC) was unable to attend as scheduled.  
His VBC offered to have another VBC assist him, however, the 
veteran desired that a new hearing be scheduled.  

July 1995 VA outpatient treatment records indicate that the 
veteran was under a lot of stress due to his wife's recent 
open-heart surgery.  He complained of urinary frequency and 
urgency without dysuria and hesitancy.  He reported no chest 
pain, no shortness of breath, and no lightheadedness.  His 
chest was clear to auscultation and heart had regular rate 
and rhythm.  His pulse was 47 and his blood pressure was 
recorded at 129/77.

A July 1995 Report of Contact indicates that the veteran 
indicated that he was unable to attend a July 1995 hearing 
due to his wife's recent surgery.  He indicated that his 
wife's condition was unstable and that he did not know when 
he might be able to attend a hearing.  He stated that he did 
not want another one scheduled at this time and that he 
wanted the RO to consider his appeal based on the evidence 
contained in his claims folder. 

A November 1995 VA social work assessment indicates that the 
veteran was independent in his activities of daily life.  He 
continued to work full time at Fort Gordon.  Contemporaneous 
outpatient treatment records indicate that he was going 
through a stressful period secondary to his wife's illness.  
His chest was clear to auscultation and his heart displayed 
regular rate and rhythm.  His pulse was 61 and his blood 
pressure was 136/79.

April 1996 VA outpatient treatment records show that the 
veteran reported that he was "doing pretty well."  He 
reported that he had been reassigned to Fort Gordon to manage 
an Army Reserve unit.  He indicated that his work was 
stressful due to understaffing.  He stated that he was tired 
at the end of the day and that walking on a treadmill at the 
end of the day helped.  He reported difficulty sleeping due 
to stress at work.  His pulse was recorded at 55 and his 
blood pressure was 140/78.  His chest was clear to 
auscultation and his heart had a regular rate and rhythm.  
His condition was noted to be "stable" with an increase in 
stress.  

A May 1996 VA psychological evaluation indicates that the 
veteran complained of nervousness and stress due to demands 
at work.  A subsequent May 1996 VA Medical Certificate shows 
that the veteran was seen for a rash.  He had a pulse of 57 
with a blood pressure reading of 135/82.

An August 1996 VA outpatient treatment record indicates that 
the veteran reported that he was sleeping better.  He had a 
pulse of 54 with a blood pressure reading of 116/71.  His 
chest was clear to auscultation and his heart had regular 
rate and rhythm.  

A December 1996 VA outpatient treatment record indicates that 
the veteran complained of a rash and a recent episode of 
epistaxis.  His blood pressure was recorded at 133/78 with a 
pulse rate of 50.  His chest was clear to auscultation and 
his heart had regular rate and rhythm.  

A March 1997 VA outpatient treatment record indicates that 
the veteran complained of lethargy and a rash.  He also 
reported an increase in sinus drainage and stopped up ears 
without fever.  The treatment record indicates that he 
initially reported rare chest discomfort.  Later he reported 
that episodic chest tightness twice a week that was relieved 
with nitroglycerin.  He had no difficulty breathing, no 
tremor, and no double vision.  He indicated that he had 
recently gotten a promotion at work that included increased 
job responsibilities.  His chest was clear to auscultation 
and his heart had regular rate and rhythm.  His pulse was 55 
with a blood pressure reading of 133/78.  He was to resume 
Isodil. 

In March 1997, the RO sent a letter to the veteran indicating 
that it was unclear if he still desired a hearing.  He was 
asked to complete an enclosed form indicating his desires for 
a RO hearing.  Several days later, the veteran submitted a 
Statement in Support of Claim wherein he requested a RO 
hearing. 

From April 12, 1997 to April 18, 1997, the veteran was 
hospitalized after reporting a 3-hour history of chest pain.  
This pain was characterized as 7/10 radiating to both arms 
and his jaw.  The hospital records indicated that the veteran 
had been doing "OK since the [1991 percutaneous transluminal 
coronary angioplasty] with only occasional chest pain on 
exertion (until the day of admission.)"  Cardiac enzymes 
were taken x 3 and myocardial infarction was ruled out.  He 
developed a bradycardia with a heart rate of 35-50 without 
any symptoms and medication was adjusted.  His heart rate 
gradually increased to 55-60.  During this period of 
hospitalization he underwent a successful percutaneous 
tansluminal coronary angioplasty (PCTA).  Prior to the 
procedure, the veteran's obstruction was 90 percent.  After 
completing the procedure, which involved insertion of a 
stent, the obstruction was 0 percent.  The operative report 
indicates a successful uncomplicated stent deployment into 
the proximal right coronary artery.  He was discharged in 
stable condition.  

In October 1997, the veteran appeared at a hearing before a 
RO hearing officer.  He testified that he had undergone an 
angioplasty in April 1997.  He indicated that he had asked 
his VA doctor for a stress test six weeks prior to his 
angioplasty; however, his doctor would not order any testing.  
He indicated that prior to his angioplasty he was having 
moderate chest pains on exertion and that his medication was 
not helping to alleviate his symptoms.  He indicated that he 
was discharged from the Army Reserves due to his heart 
condition.  He testified that he was employed full time as a 
civilian supervisor for the Army Reserves.  He indicated that 
his high blood pressure stayed down with medication "most of 
the time."   

In February 2000, the veteran afforded another hearing before 
a RO hearing officer.  He testified that he went on sick call 
during Desert Storm with tightness and heaviness in his 
chest.  He indicated that he was told that he just had 
indigestion..  He stated that, while he was hospitalized 
several times for nosebleeds, he was never afforded a stress 
test, EKGs, or MRIs to evaluate his condition.  He indicated 
that six weeks prior to his angioplasty in 1997, he asked his 
VA doctor if a "stress test or something" should be 
performed.  He stated that his doctor said that she would 
look into it; however, no testing was performed.  The veteran 
expressed his contention that, had the testing been performed 
in 1994, his condition would have been shown to have been 
more severe.  He indicated that he had to take excessive 
leave from work due to his heart condition and that his job 
performance subsequently suffered.  He reported that he 
received bad job evaluations beginning in 1993.  He also 
expressed a belief that his VA doctors ignored his complaints 
of chronic fatigue, leg and back pain, inability to 
concentrate, shortness or breath on slight exertion, angina, 
impotence, sleep disturbances, and dizziness.  He felt that 
these physicians ignored his complaints of side affects from 
medication.  He stated that in eight years of VA treatment, 
he only saw a cardiologist twice.  He obtained a medical 
retirement from Federal Civil Service in September 1998.  He 
stated that he was scheduled for a hearing in November 1994 
and arrived two hours before the hearing.  When he asked to 
see his representative, he was told that his representative 
was not available and he was advised to speak with DAV.  He 
stated that he was there for 3 hours without having a 
hearing.  He felt that the effective date of his increase in 
disability to 100 percent should be no later than November 
1994.  He indicated that had a hearing been conducted, he 
would have presented evidence of chronic congestive heart 
failure and shortness of breath on moderate exertion.  The 
veteran's wife testified that he was much more tired after 
arriving home from Desert Storm than he was before he left.  
She stated that he could not breathe correctly.  

II.  Analysis

As indicated previously, the veteran contends that an 
increased disability evaluation for coronary artery disease 
with hypertension, rated as 30 percent disabling prior to 
April 12, 1997, is warranted.  In addition, he contends that 
an effective date prior to April 12, 1997 is warranted for 
the grant of a 100 percent disability evaluation for coronary 
artery disease with hypertension.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claims fail.

A.  Increased Rating Prior to April 12, 1997

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Schedular evaluations for disabilities of the heart are found 
under Diagnostic Codes 7000 to 7122.  38 C.F.R. § 4.104 
(2000).  Arteriosclerotic heart disease (Coronary artery 
disease) is evaluated under Diagnostic Code 7005.  In 
addition, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is evaluated under Diagnostic 
Code 7101.  During the pendency of this appeal, the schedular 
criteria for evaluating cardiovascular disabilities were 
modified on January 12, 1998.  As the period at issue was 
prior to the effective date of the change in the rating code, 
the earlier code applies.  VAOPGCPREC 3-00 (April 10, 2000).  

Prior to January 12, 1998, under Diagnostic Code 7005, a 100 
percent disability evaluation was warranted for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  In addition, a 100 
percent disability evaluation was warranted for 
arteriosclerotic heart disease, after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  A 60 percent disability contemplated coronary 
heart disease following typical history of acute coronary 
occlusion or thrombosis, as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent disability 
evaluation contemplated arteriosclerotic heart disease 
following typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, ordinary manual 
labor feasible.  Diagnostic Code 7005 also provides that 
authentic myocardial insufficiency with arteriosclerosis may 
be substituted for occlusion.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).

Additionally, prior to January 12, 1998, under Diagnostic 
Code 7101, when hypertensive vascular disease (essential 
arterial hypertension) is manifested by diastolic pressure 
predominantly 130 or more with severe symptoms, a 60 percent 
evaluation is assigned. For diastolic pressure predominantly 
120 or more and moderately severe symptoms, a 40 percent 
evaluation is assigned. If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more a 10 percent evaluation is 
assigned. (Note 1: For the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.) (Note 2: When continuous medication 
is shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more, a 
minimum rating of 10 percent will be assigned.)

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for coronary 
artery disease with hypertension, rated as 30 percent 
disabling prior to April 12, 1997, are not met.  The evidence 
prior to April 1997 does not show chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
moderate exertion, or preclusion of more than sedentary 
employment as required for a 100 percent disability 
evaluation.  On the contrary, while the veteran underwent 
angioplasty in December 1991, subsequent private medical 
evidence in December 1992 shows that he had no limitation of 
activity.  Likewise, a July 1995 VA social work assessment 
indicates that the veteran was independent in his activities 
of daily life and outpatient treatment records in April 1996 
indicate that he was doing pretty well.  VA medical evidence 
from January 1993 through March 1994 also shows that, despite 
complaints of chest tightness and pain, his heart rate had 
regular rate and rhythm.  Similarly, his chest was clear to 
auscultation during this period.  In March 1994, he denied 
any recent chest pain, shortness of breath, hematuria, and 
melena.  Likewise, he denied chest pain, shortness of breath, 
and lightheadedness during a July 1995 VA outpatient 
treatment.  Accordingly, the Board finds that the evidence 
prior to April 1997 does not show chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
moderate exertion, or more preclusion of more than sedentary 
employment as required for a 100 percent disability 
evaluation under 7005.  

Similarly, the evidence does not show that the veteran's 
coronary heart disease result in a history of substantiated 
repeated anginal attacks, with more than light manual labor 
not feasible.  As indicated previously, although the evidence 
shows subjective complaints of periodic chest tightness or 
chest pain prior to April 12, 1997, the medical evidence 
shows that his heart consistently had regular rate and 
rhythm. The evidence shows that the veteran had continuous 
employment with the Army Reserves prior to April 12, 1997.  
Despite his contentions that he received bad performance 
evaluations due to his heart disability since 1993, he 
reported that he had received a promotion during a March 1997 
VA outpatient treatment.  The Board notes that while he was 
hospitalized in August 1993 and March 1994, the evidence 
shows that his primary complaints and treatment concerned 
epistaxis, this evidence does not show that he had anginal 
attacks.  On the contrary, as indicated above, the March 1994 
report indicates no complaints of chest pain, shortness of 
breath, hematuria, or melena. Likewise, as mentioned above, 
he denied chest pain, shortness of breath, and 
lightheadedness during a July 1995 VA outpatient treatment. 
Accordingly, the Board finds that the evidence prior to April 
1997 does not show a history of substantiated repeated 
anginal attacks, with more than light manual labor not 
feasible as required for a 60 percent disability evaluation 
under Diagnostic Code 7005.  

In order to warrant an increased disability rating under 
Diagnostic Code 7101, the evidence must show diastolic 
pressure that is predominantly 120 or more with at least 
moderately severe symptoms.  While the evidence indicates 
that the veteran has taken medication for his hypertension, 
the evidence does not show that his diastolic pressure was 
predominantly 120 or more.  On the contrary, prior to August 
12, 1997, the highest diastolic of record is a March 1994 VA 
treatment record showing blood pressure readings of 157/104 
and 167/104.  The evidence prior to April 12, 1997, does not 
show any clinical findings of diastolic pressure greater than 
120 as contemplated by a 40 percent disability rating under 
Diagnostic Code 7101.  

After a review of the evidence, as set forth above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating coronary artery 
disease with hypertension as the diagnostic criteria for an 
increased rating for this disability clearly are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.104, Diagnostic 
Codes 7105, 7101 (1997).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the claim of entitlement to 
an increased disability rating for coronary artery disease 
with hypertension, rated as 30 percent disabling prior to 
April 12, 1997, to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that, to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind and based on the above analysis of the evidence, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


B.  Earlier Effective Date

The veteran also contends that an effective date earlier than 
April 12, 1997, for the grant of a 100 percent rating for 
coronary artery disease with hypertension is warranted.  The 
veteran specifically contends that the 100 percent rating for 
his coronary artery disease with hypertension should be 
assigned retroactive to November 1994 when a date was 
scheduled for a personal hearing before a RO hearing officer.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The regulations provide that except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000).  For increases in 
general, the effective date shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
A retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  For increases in 
disability compensation, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date otherwise, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157 (2000).

Therefore, in this case, the effective date for the veteran's 
increased rating of 100 percent for coronary artery disease 
with hypertension should be the earliest date as of which the 
increase was factually ascertainable, if his claim was 
received within one year of that date, otherwise, the 
effective date should be the date of receipt of his claim for 
increase.

The first communication of record, subsequent to the April 
1993 rating decision (which as indicated above is final), 
wherein the veteran indicated a desire for an increased 
rating for his service-connected coronary artery disease with 
hypertension disability is a VA Form 21-4138, Statement in 
Support of Claim, received by VA on September 14, 1993.  In 
this statement, the veteran wrote, "[I] request my SC 
condition of hypertension be reevaluated."  The evidence 
does not show any communication, either formal or informal, 
that may be construed as a claim for an increased rating was 
received prior to September 14,1993.  
 
To reiterate, the veteran's service connected coronary artery 
disease with hypertension may be evaluated under either 
Diagnostic 7005 or 7101.  38 C.F.R. § 4.104 (2000).  While 
the schedular criteria for evaluating cardiovascular 
disabilities were modified during the pendency of this 
appeal, the earlier code applies, as the period at issue was 
prior to the effective date of the change in the rating code 
(January 12, 1998).  See VAOPGCPREC 3-00 (April 10, 2000).  

As indicated previously, the Board has found that the medical 
evidence of record prior to April 12, 1997, does not show 
that the veteran's coronary artery disease with hypertension 
was manifested by chronic residual findings of congestive 
heart failure or angina on moderate exertion or moderate 
exertion, or more preclusion of more than sedentary 
employment nor does the evidence a history of substantiated 
repeated anginal attacks, with more than light manual labor 
not feasible.  See supra, § II (A).  As stated above, the 
Board has found that the evidence does not show that the 
criteria for a 100 percent disability evaluation for coronary 
artery disease with hypertension was met prior to April 12, 
1997.  Therefore, the Board finds that the earliest date as 
of which the increase was factually ascertainable is April 
12, 1997, at which time the veteran was hospitalized with a 
3-hour history of chest pain radiating into both arms and his 
jaw requiring angioplasty with a stent. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the criteria for 
entitlement to an effective date earlier than April 12, 1997, 
for the grant of a 100 percent rating for coronary artery 
disease with hypertension, are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).

The Board has considered the veteran's contention that an 
effective date in November 1994 is appropriate as he went to 
the RO for a hearing; however, the hearing was not held.  He 
expressed a belief that, had he testified on that date, he 
would have presented evidence that would have established 
that the criteria for a 100 percent rating were met.  The 
Board notes that despite the veteran concerns for the delay 
in his original RO hearing, the evidence shows that the April 
1995 and July 1995 hearings were rescheduled at the request 
of the veteran.  Of particular note is his July 1995 
statement wherein he indicated that he did not wish the 
hearing to be rescheduled; rather, he wanted the RO to 
consider his claim based on the evidence of record.  After 
informing the RO in March 1997 that he desired a hearing, RO 
hearings were conducted in October 1997 and February 2000.  
As indicated previously, the Board has considered the 
evidence in the claims folder to include testimony presented 
at both of these hearings, and has found that the evidence 
does not warrant assignment of a 100 percent rating prior to 
April 12, 1997. 

Similarly, the Board has considered the veteran's contentions 
that VA physicians did not order certain medical tests that 
would have shown that an earlier effective date was warranted 
for a 100 percent rating.  While entirely competent to report 
his symptoms both current and past, the evidence does not 
show that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the failure of 
VA physicians to order tests that would establish that a 100 
percent disability rating was ascertainable prior to April 
12, 1997, to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


ORDER

An increased disability evaluation for coronary artery 
disease with hypertension, rated as 30 percent disabling 
prior to April 12, 1997, is denied.

Entitlement to an effective date earlier than April 12, 1997, 
for the establishment of a 100 percent disability evaluation 
for coronary artery disease is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

